Citation Nr: 1207186	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is associated with the claims folder.

This appeal was previously before the Board in April 2011, at which time it was reopened and remanded for additional development to include obtaining a VA examination and outstanding records.  The Veteran was afforded a VA audiological examination in June 2011 and VA treatment records were obtained.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hearing loss is not attributable to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In December 2007, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the February 2008 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran's service treatment records, as well as VA medical records have been obtained.  He has also been afforded VA medical examinations on several occasions, most recently in June 2011.  The Board notes that the recent VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Veteran was afforded the opportunity to testify before the Board in February 2011.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b).

Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which includes sensorineural hearing loss, if manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

There must be competent evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran's DD Form 214 shows that he served in the United States Army, and had the military occupational specialty of unit clerk, which is related to the civilian occupation of a clerk typist.  

Service treatment records show that at the Veteran's July 1972 entrance and April 1975 separation examinations his ears were noted to be normal.  

The Veteran's July 1972 entrance audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
25
15
15
15
10
LEFT
25
15
15
15
15

The Veteran's April 1975 separation audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
10
0
0
0
10
LEFT
10
10
5
0
5

The Veteran was afforded an October 2005 audiological examination.  The Veteran reported a long history of ear pathology and sinus problems, but denied any ear surgery.  He reported that while in the Army he served as a clerk and truck driver.  Then, as a civilian, he worked in a ship yard for four years, and later in construction.  

Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
10
15
15
25
30
LEFT
15
10
25
30
40

Maryland CNC testing revealed speech recognition scores of 96 percent in the right and left ears, such that word recognition was excellent in each ear.  His right ear did not have disabling hearing loss according to VA standards.  He was diagnosed as having left ear sensorineural hearing loss with mild high-frequency hearing loss.  The Veteran explained that since returning from service, he had difficulty hearing others, especially if his back was turned to them.  

The examiner opined that because the Veteran's hearing was within normal limits throughout service, it was not likely his hearing loss was precipitated by military noise exposure.  The examiner explained that exposure to either impulse sounds or continuous exposure could cause a temporary threshold shift, which would disappear in 16 to 48 hours following exposure to a loud noise.  Impulse sounds were also capable of damaging the structure of the inner ear, resulting in immediate hearing loss.  Continuous exposure to loud noise could also damage the structure of the hair cells resulting in hearing loss.  If hearing did not recover completely from a temporary threshold shift, then permanent hearing loss existed.  Since the damage was done when exposed to noise, a normal audiogram subsequent to noise exposure would verify that the hearing loss had recovered without permanent loss.  

VA treatment records show that in May 2006 the Veteran's tympanic membranes showed no air fluid levels, no erythema, no retraction, and a normal external canal.  At a November 2006 physical examination, the Veteran's right ear was normal without erythema, and his left ear had erythema on the tympanic membrane, which was dull, but not bulging.  

At his February 2011 hearing the Veteran discussed his noise exposure in service.  He reported exposure to noise from guns, explosions, generators and fire bombers.  He listed instances of noise exposure including from fire arms, hand grenades and exploding claymore mines.  He discussed how the hearing protection in service was not consistently used, and may have been inadequate.  He stated that the last six or seven months in the Army he was stationed on a fighter base that had tactical fighter wing events or phantom fighter bombers, and his barracks were located directly between two runways.  He contended that he was exposed to jet noises constantly, without hearing protection.  Further, he explained that he was in a hot missile battery, which used electric generators that made a high frequency noise.  The Veteran believed this could have caused hearing damage, because he never wore hearing protection to guard against the noise from the electric generators.  Finally, while overseas, he fired weapons at the firing range with the use of hearing protection.  In addition, the Veteran explained that he experienced hearing difficulty since service.  

Pursuant to remand instructions, the Veteran was afforded another VA examination in June 2011.  At that time he reported that he had been exposed to noise in the military that included gunfire, fighter bombers, explosions, and electric generators.  In addition, he reported that he was exposed to occupational noise at the Mare Island Naval shipyard for four years, and then in construction.  

Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
10
15
25
35
45
LEFT
20
15
30
40
50

Maryland CNC speech recognition scores of 100 percent in the left ear and 96 percent in the right ear were obtained, such that word recognition was excellent for each ear.  Normal middle ear function was noted.  As such, there was bilateral, normal to moderate, sensorineural hearing loss.  

The examiner opined that the Veteran's hearing loss was less likely than not due to excessive noise exposure in service.  The examiner indicated that the Veteran had normal hearing according to his discharge hearing examination and that no threshold shift was found.  The examiner reasoned that the Veteran's hearing loss was more likely than not due to his occupational noise exposure.  

The Board acknowledges the lay contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran is competent to attest to his symptomatology, including his hearing loss.  Competency is distinguished from weight and credibility, which is a factual determination going to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this situation, the assertions regarding the described symptomatology are not only competent, but also credible.  

Although the Veteran is competent to report his symptomatology, he is not competent, on the facts of this case, to render a medical opinion as to the degree or etiology of his hearing loss.  That is, although the Veteran has credibly stated that he noticed he had trouble hearing since service, he is not competent to report he had a hearing disability pursuant to VA standards.  In this regard, the Board notes lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  VA, however, "must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Little probative value is given to the Veteran's etiological assertions as he is not competent to opine on such a question.  

Following a review of the evidence, the Board concludes that the most persuasive evidence is against the claim of service connection for bilateral hearing loss.  The Board accords particular probative value to the June 2011 VA examiner's opinion, finding that the Veteran's bilateral hearing loss was less likely than not due to excessive noise exposure in service.  The VA examiner's opinion was arrived at after thorough and comprehensive review of the claims folder containing service and post-service medical records; the Veteran's actual medical history; and, the October 2005 examination of the Veteran.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).  The examiner's opinion was well-reasoned because it was supported by adequate rationale explaining the Veteran's bilateral hearing loss was not related to service, where his service separation audiogram showed normal hearing thresholds.  In addition, the VA examiner attributed the Veteran's hearing loss to his occupational noise exposure.  Thus, the Board finds the VA examiner's opinion is persuasive, and notes that it is against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

Absent competent, credible and probative evidence linking the Veteran's hearing loss to service, service connection for hearing loss must be denied on a direct basis.  In addition, as the Veteran's hearing loss is not shown within a year of discharge from service, service connection must also be denied on a presumptive basis.  

Consequently, the Board finds the evidence of record is against the award of service connection for the Veteran's bilateral hearing loss.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


